Citation Nr: 1701575	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  11-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a bilateral hand disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to July 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction of the Veteran's case is currently with the VA RO in Des Moines, Iowa. 

In December 2012, the Veteran testified during a hearing conducted via video conference with the undersigned. A transcript of the hearing is of record.

In January 2014 and April 2016, the Board remanded the claim for further development. It has now been returned for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

The Veteran incurred a bilateral hand disability during active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hand disability are met. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran contends that in March 2002, at the Del Mar Boat Basin in Camp Pendleton, CA, he was doing floating ribbon bridge training when he reached between two bridge bays and removed a rock lodged in the shoe bolt.  Someone on one of the boats went forward causing his "finger to be smashed in between the bays." See April 2010 Statement from the Veteran.  Once his finger was released he went received treatment including stitches and a cast.  Since then he had experienced stiffness in a finger.   See April 2010 Statement from the Veteran.  

In the June 2004 Report of Medical Assessment the Veteran reported minor surgery on his finger when it was crushed and was treated with a couple of stitches.  The health care provider also noted in the June 2004 Report of Medical Assessment that the Veteran had a right middle finger laceration with suture repair.  The health care provider further noted that it was well healed, although there was a scar.

As the Veteran is competent to report the occurrence of an in-service injury, see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), and the Board has no reason to doubt the credibility of this lay evidence, the evidence is in relative equipoise as to whether there was an in-service injury.

Further, the Veteran has reported that he began to experience hand and finger pain as a result of the March 2002 in-service injury.  While describing his symptoms, he reports that his finger "bothers [him] when it is cold out or when a thunderstorm is coming. [His] finger becomes real stiff, aches, and is hard to bend.  And when [he] use[s] [his] hands for extended periods of time [he] ha[s] some achy pain or arthritis in [his] hands."  See November 2007 Statement from the Veteran.  

A May 2010 private examination report's findings demonstrate bilateral hand arthritis.  Further, a December 2012 letter from Dr. C.M.C. states the Veteran's symptoms were more consistent with arthritis than any other diagnosis.  The remaining inquiry is whether the Veteran's current bilateral hand arthritis is related to an in-service event.

In the April 2010 VA examination report, the examiner opined that it was at least as likely as not that the Veteran's bilateral hand pain started and was aggravated while in service.  The examiner noted that the Veteran reported occasional pain in both his hands after extended use and observed decreased grasp strength in both hands.  

In the May 2010 private examination report, Dr. C.M.C. opined that it was more likely than not that the Veteran's bilateral hand arthritis was related to active service.  The examiner reasoned that the condition is often due to over use and repetitive activities, noting that the Veteran has always done a lot of physical work, to specifically include his time in the military.  The Veteran's DD 214 reveals that his military occupational specialty (MOS) was a combat engineer.  

In the December 2012 letter, Dr. C.M.C. further indicated that the Veteran's symptoms had been present for "a long time" and most likely had their onset during his time in the military.  These opinions are afforded significant probative weight as their conclusions were supported by reasoned medical explanations, while taking into account the lay testimony.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The February 2014 examiner opined that the veteran's claimed bilateral hand condition was not as least as likely caused by injury, illness or event during military service.  As part of the rationale, the examiner noted there was no complaint of a chronic hand condition seen in the service treatment records.  The Court has held that an opinion based on the absence of treatment records without considering a veteran's reports, is inadequate.  Dalton v. Nicholson, 21 Vet App 23 (2007).  The Veteran has provided competent and credible testimony regarding hand and finger pain during service and continuing since.  The probative value of the February 2014 opinion is diminished.  

In the May 2016 VA medical opinion, the examiner opines that it is less likely than not that the veteran has residuals of his hand injury in 2002 that are causing any current disability.  As rationale, the examiner opines that it is most likely that if the veteran is having any complaints with his hands, it is due to his current occupation as an electrician.  The May 2016 medical opinion does not contemplate the complete record of treatment following service and the Veteran's lay reports of finger and hand pain since service.  The Board finds this opinion to be of little probative value.

In weighing the medical evidence, the Board notes that there are conflicting nexus opinions in regard to the relationship between the Veteran's bilateral hand disability and the in-service injury and disease. Considering the various probative values of these opinions, both for and against service connection, the Board finds that the evidence is at least in relative equipoise. On this basis, the Board resolves reasonable doubt in the Veteran's favor and grants service connection for the bilateral hand disability. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for bilateral hand disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


